16 U.S. 276 (____)
3 Wheat. 276
ROSS
v.
TRIPLETT.
Supreme Court of United States.

March 12th, 1818. It was ordered to be certified to the circuit court for the district of Columbia, as follows:
*277 *CERTIFICATE.  This cause came on to be heard on the transcript of the record of the circuit court for the district of Columbia, and on the question certified, on which the judges of that court were divided, and was argued by counsel. On consideration whereof, this court is of opinion, that its jurisdiction extends only to the final judgments and decrees of the said circuit court. It is, therefore, considered by this court, that the cause be remanded to the said circuit court for the district of Columbia, to be proceeded in according to law.